DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks and the Declaration, filed 10/9/2020, with respect to the rejection(s) of claim(s) 3 and 5-6 under 35 USC 103 over Chuah have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	Regarding Claim 3, Applicant’s arguments in the Remarks filed 10/9/2020 are persuasive.  The Office agrees that Chuah does not disclose a zirconium hydroxide that is porous and in relation to the pores having pore diameter of up to 155 nm, at least 70% of the pore volume provided by pores having pore diameter of 3.5-155nm.
Regarding Claims 5 and 6, Applicant’s arguments as supported by the Declaration of Dr. Scapens on 10/9/2020 have been fully considered and are persuasive.  The Office has no reason to refute or disbelieve Applicant’s statements showing that Chuah does not meet the monoclinic phase or surface area requirements of present claims 5 and 6.  However, upon further consideration, a new ground(s) of rejection is made in view of Mercera et al (Zirconia as a support for catalysts Influence of additives on the thermal stability of the porous texture of monoclinic zirconia, Appl Cata, 71 (1991) 363-391).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the monoclinic phase" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 35 depend on Claim 5 and do not resolve the lack of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercera et al (Zirconia as a support for catalysts Influence of additives on the thermal stability of the porous texture of monoclinic zirconia, Appl Cata, 71 (1991) 363-391) and in further view of Pokrovski et al (Investigation of CO and CO2 Adsorption on Tetragonal and Monoclinic Zirconia, Langmuir, 2001, 17, 4297-4303).
Regarding Claim 5, the limitation, “ less than 0.1 wt% of a dopant comprising one or more of silicon, sulphate, phosphate, tungsten, niobium, aluminium, molybdenum, titanium or tin, the limitation is interpreted to include the zirconium oxide free of dopant or containing other dopants.  
Mercera discloses a single-phase undoped monoclinic mesoporous zirconia (see Page 363, Abstract).  Mercera further discloses a zirconia comprising as an additive oxides of Mg, Ca, Y, or La (see Page 374, Influence of Additives).  Mercera further discloses that the monoclinic zirconia does not undergo phase change (see Page 379, Last Paragraph) and is almost pure monoclinic zirconium oxide after calcining in static air at 450°C for 15 h (see Page 368, Sintering experiments and Page 369, Last Paragraph).  Mercera further discloses that the volume fraction of monoclinic-zirconia in the samples with Mg, Ca, Y, and La after calcining in static air at 450°C for 15 hours is close to 1.00 (see Page 377, Figure 5).  Mercera therefore discloses a zirconium oxide with less than 0.1% of silicon, sulphate, phosphate, tungsten, niobium, aluminium, molybdenum, titanium, or tin dopant having a monoclinic phase of greater than 80% after calcination in air at 450°C for 15 hours.  
Mercera does not specifically disclose that the zirconium oxide has acid sites. Mercera does not specifically disclose the zirconium oxide having at least 80 wt% of 
Regarding the zirconium oxide having acid sites, Pokrovski discloses that acid sites in zirconia contribute to catalyzed reactions involving CO and CO2 (see Page 4297, Introduction, First Paragraph).  Pokrovski further discloses that Lewis acid sites are more abundant on monoclinic zirconia (see Page 4297, Introduction, First Paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the zirconia as disclosed by Mercera where the monoclinic zirconia comprises Lewis acid sites as disclosed by Pokrovski to contribute to catalyzed reactions in a catalyst.
Regarding the monoclinic phase after 2 hours, Mercera discloses a pure monoclinic zirconium oxide that does not undergo phase change (i.e. ~100%) after calcination in air at 450°C for 15 hours.  It would be reasonable to conclude that calcination at 2 hours also does not produce a phase change and is about 100%.
Regarding Claim 6, the limitation, “ less than 0.1 wt% of a dopant comprising one or more of silicon, sulphate, phosphate, tungsten, niobium, aluminium, molybdenum, titanium or tin, the limitation is interpreted to include the zirconium oxide free of dopants or containing dopants other than the listed dopants.  Mercera discloses a zirconia comprising as an additive oxides of Mg, Ca, Y, or La (see Page 374, Influence of Additives).  Mercera discloses that the zirconia having the additive have surface area of greater than 17 m2/g after calcination at 900°C in static air for 15 hours (see Fig 4a and Page 368, Sintering experiments).  
Mercera does not specifically disclose that the zirconium oxide has acid sites. 

Regarding Claims 35 and 36, Mercera discloses zirconia as a catalyst support (see Page 363, Last paragraph).  Pokrovski discloses zirconia having acid sites as a catalyst (see Page 4297, Introduction).

Allowable Subject Matter
Claims 3-4, 9-10, 12-15, 19, 31-32, 34, and 37-39 are allowed.
Claim 7 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the closest prior art Bradshaw et al (WO 2007/088326 disclosed in the IDS filed 4/26/2019) discloses zirconium hydroxides where the average pore size is between 20 nm and 40 nm (see [0016]).  Bradshaw further discloses zirconium hydroxide doped with an alkaline earth oxide, rare earth oxide, first row transition metal oxide, silica, alumina, tin oxide or lead oxide.
Bradshaw does not teach the zirconium hydroxide where at least 70% of the pore volume is provided by pores having a pore diameter of 3.5-155 nm.

Mercera does not disclose the total pore volume of at least 0.10 cm3/g after calcination at 900°C in an air atmosphere for 2 hours.  Mercera in fact discloses pore volume of less than 0.05 cm3/g after calcination at 900°C in air for 15 hours (see Page 370, Figure 1).
Regarding Claim 9, the prior art of record does not disclose a doped zirconium hydroxide as claimed in claim 9 comprising on an oxide basis 0.1-30 wt% of sulphate having a surface area of at least 375 m2/g.   The closest prior art Glover et al (Adsorption of Ammonia by Sulfuric Acid Treated Zirconium Hydroxide, Langmuir, 2012, 28, 10478-10487) discloses a sulphate doped zirconium hydroxide.  Glover is silent with respect to the wt% of the zirconium hydroxide.  Glover also discloses sulphate doped zirconium hydroxides where the surface area where doping with sulfate reduces the surface area of the zirconium hydroxide from 522 m2/g to 92 m2/g or less.  Therefore, Glover does not disclose the sulfate doped zirconium hydroxide with a surface area of at least 375 m2/g.
Regarding Claim 13, The prior art of record also does not disclose the doped zirconium hydroxide as claimed in claim 13 comprising on an oxide basis 0.1-30 wt% of tungsten hydroxide or oxide and having a surface area of at least 400 m2/g.  Bradshaw et al (WO 2007/088326 disclosed in the IDS filed 4/26/2019) discloses zirconium hydroxides doped with an alkaline earth oxide, rare earth oxide, first row transition metal oxide, silica, alumina, tin oxide or lead oxide (see [0018]).  
Bradshaw does not disclose zirconium hydroxide doped with a sulphate or tungsten hydroxide or tungsten oxide.
Regarding Claim 33, the closest prior art Mercera cited above discloses a monoclinic zirconium oxide that is doped with Mg, Ca, Y, or La where the surface area the zirconium oxide is greater than 15 m2/g after 900°C for 2 hours.  
Mercera does not disclose the zirconium oxide further having a CO2 uptake of at least 14 µmol/g at 400-600°C as measured by TPD after calcination at 600°C for 2 hours.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        4/20/2021